Citation Nr: 0002779	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  94-00 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently evaluated as 30 percent disabling. 

2.  Entitlement to a temporary total rating for convalescence 
pursuant to the provisions of 38 C.F.R. § 4.30 (1999), after 
March 1, 1992.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  



INTRODUCTION

The veteran served on active duty from to July 1977 to August 
1981.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Montgomery, Alabama, (hereinafter RO).  

The attention of the RO is directed to that portion of the 
December 1999 informal hearing presentation in which the 
veteran's representative appears to be raising the issue of 
entitlement to a total disability rating for compensation 
based on individual unemployability.   


REMAND

The veteran's representative contends that residuals of the 
veteran's service-connected right knee disorder may cause 
distinct functional impairments warranting entitlement to 
separate ratings under such diagnostic codes as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1999) ("other" knee 
impairment) and 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(1999) (shortening of the lower extremity).  It was also 
contended that a separate rating should be assigned based on 
disability due to arthritis and limitation of motion as 
provided in VAOPGCPREC 23-97 (1997).  As separate ratings are 
required where there are separate functional impairments, the 
Board finds that the RO should be given the initial 
opportunity to consider this matter.  See generally, Esteban 
v. Brown, 6 Vet. App. 259 (1994).  

Moreover, as the veteran was last afforded a VA examination 
of this right knee in 1994, and the veteran's representative 
contends that the examinations afforded the veteran were 
inadequate, the Board concludes that another VA examination 
of the veteran's right knee should be undertaken to determine 
the severity of the current right knee disability and whether 
separate ratings for such disability are appropriate.  
Additionally, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has held that when a diagnostic 
code provides for compensation based solely upon limitation 
of motion, that the provisions of 38 C.F.R. §§ 4.40 and 4.45 
(1999) must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet.App. 202 (1995).  

The veteran has indicated that he is not able to work due to 
his right knee disability.  While the record contains 
statements from doctors dated in 1992 indicating the veteran 
was not able to work due to his knee disability, no evidence 
with regard to the veteran's ability to work thereafter has 
been presented.  The veteran should therefore be afforded the 
opportunity to submit evidence, including employment records, 
indicating that his service connected disability has impaired 
his employability after March 1992.  See Spurgeon v. Brown, 
10 Vet. App. 194, 197-98 (1997).

For the reasons stated above, and to ensure that VA fulfills 
its duty to assist the veteran and complies with due process 
requirements, this case is REMANDED to the RO for the 
following development:

1.  The RO is to associate with the 
claims file any pertinent VA and private 
treatment records that are not already of 
record.  

2.  The RO is to afford the veteran the 
opportunity to submit employment records 
and relating to his contention that his 
service connected disability has impaired 
his employment after March 1992.  Any 
evidence obtained should be associated 
with the claims file.

3.  The RO is to afford the veteran a VA 
orthopedic examination to determine the 
nature and severity of the 
service-connected right knee disorder.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished, to include an x-
ray.  The examiner should record 
pertinent ranges of motion and comment on 
the functional limitations, if any, 
caused by pain.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  

4.  When the requested development has 
been completed, the RO should 
readjudicate the claims on appeal, to 
include consideration of whether separate 
ratings are warranted based on arthritis 
and limitation of motion, or under 
Diagnostic Code 5257, Diagnostic Code 
5275, or any other potentially applicable 
diagnostic code.  Consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 
the holding in DeLuca v. Brown, 8 Vet. 
App. 202 (1995), as well as entitlement 
to "extraschedular" ratings under 
38 C.F.R. § 3.321(b)(1) (1999), should 
also be documented. 

5.  If this adjudication does not result 
in a grant of all benefits sought, the 
veteran should be furnished a 
supplemental statement of the case, and 
afforded the appropriate period of time 
in which to respond.  Thereafter, the 
appeal should be returned to the Board 
for continuation of appellate review.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




